Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant invention discloses a novel method of using a catheter system to cross a target area and provide support for a medical device. The method and catheter system positions a catheter with a non-occluding self-expandable portion and a sheath positionable relative to the self-expandable portion to expand and compress the self-expandable portion. The catheter is placed in a vessel near a target area and then the catheter can be withdrawn while the sheath stays in the vessel and allows for the advancement of another medical device to/through the target area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791